Citation Nr: 1519148	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-02 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a lumbar spine condition.

2.  Whether new and material evidence has been submitted to reopen a claim for a bilateral foot condition, to include plantar fasciitis and bilateral arch strain.

3.  Entitlement to service connection for right upper extremity neurological disorder secondary to right clavicle fracture, to include as secondary to Reiter's syndrome.

4.  Entitlement to service connection for a left shoulder condition, to include as secondary to Reiter's syndrome.

5.  Entitlement to service connection for Reiter's syndrome, to include as manifested by a history of conjunctivitis, traumatic iritis, and a corneal abrasion.
 
6.  Entitlement to service connection for hypertension, to include as secondary to Reiter's syndrome.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1997

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.  The Veteran filed a notice of disagreement (NOD) in September 2010.  A statement of the case (SOC) was provided in November 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on January 2013.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2015.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

Although the RO framed the issue on appeal regarding the Veteran's bilateral foot disability as entitlement to service connection for bilateral foot plantar fasciitis, a review of the record indicates that the Veteran was also diagnosed with bilateral feet arch strain, which he has indicated was a symptom of the injury he sustained in service.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a bilateral foot disability in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased evaluation in excess of 20 percent for service-connected right clavicle fracture has been raised by the record as per discussion at the March 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for Reiter's syndrome, to include as manifested by a history of conjunctivitis, traumatic iritis, and a corneal abrasion; a bilateral foot condition, to include plantar fasciitis and bilateral arch strain; hypertension; and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final decision issued in June 1997, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine condition.  The Veteran did not submit any additional evidence or intent to appeal the June 1997 decision and it became final in June 1998.  The Veteran filed the current claim to reopen in October 2009.

2.  Evidence added to the record since the final June 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The probative medical evidence of record does not show that the Veteran's currently diagnosed lumbar spine condition was incurred in military service or within one year thereafter.  It also does not show that this condition was the result of any event, injury, or disease of service origin.

4.  In a final decision issued in June 1997, the RO denied the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis.  The Veteran did not submit any additional evidence or intent to appeal the June 1997 decision and it became final in June 1998.  The Veteran filed the current claim to reopen in October 2009.

5.  Evidence added to the record since the final June 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

6.  The probative medical evidence of record does not show that the Veteran has any currently diagnosed neurologic disability of the right upper extremity.

7.  The probative medical evidence of record does not show that the Veteran's currently diagnosed left shoulder condition was incurred in military service or within one year thereafter.  It also does not show that this condition was the result of any event, injury, or disease of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for a lumbar spine condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 3.309 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot condition, to include plantar fasciitis and bilateral arch strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for right upper extremity neurological disorder secondary to right clavicle fracture, to include as secondary to Reiter's syndrome, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 3.309, 3.310 (2014).

5.  The criteria for service connection for a left shoulder condition, to include as secondary to Reiter's syndrome, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In regard to the claims to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

However, as to the remaining issues, a discussion of the duties to notify and assist is still necessary.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter issued in October 2009 VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit evidence relating to his income and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with an adequate medical examination in July 2012.  The examination is adequate because it contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria. It also addressed the functional effects caused by the Veteran's conditions, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as osteoarthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service. 38 
C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran's diagnosed arthritis is subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2014).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Lumbar Spine

The Veteran contends that his currently diagnosed lumbar spine degenerative joint disease had its onset during military service and has continued until present.  He
describes an injury in Panama while rappelling out of a helicopter, and had about a 20 foot drop to the ground with the immediate onset of pain in the lower back.  In the alternative, he also argues that this condition is related to his in-service diagnosis of Reiter's syndrome.

A review of the Veteran's service treatment records show a diagnosis of mechanical back pain in 1990 which resolved, and a diagnosis of low back pain for 2 weeks in 1992 which also was resolving quickly according to the documentation.  X-rays were negative in 1992.  There was no chronic back pain noted at the VA exam of 1997 upon retirement from the Army.  X-rays at that time were also negative.

After service in 2005, there is a note of him being seen for back pain of 4 days duration on October 26, 2005 and x-rays were essentially negative at that time as well, approximately 8 years after his retirement from the Army.  His July 2012
imaging results show mild degenerative joint disease of the lumbar spine.

The Veteran was administered a VA examination in July 2012.  At the examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine, which was confirmed via x-ray.  The examiner opined that the degenerative joint disease was normal for the Veteran's age. The evidence appears to show that while he did have episodes of back pain during service, it was due to conditions that would be expected to resolve without residuals, as noted at the VA exam in 1997 as well as in the service medical records in 1992.  This, together with the mild degenerative joint disease seen at this time, lead to the opinion that it is less likely than not that his current lumbar spine condition  was caused by or began in military service.

Additionally, the Veteran was provided with a Non-degenerative Arthritis (including inflammatory, autoimmune, crystalline and infectious arthritis) VA examination in July 2012.  The examiner provided that the Veteran recalls being told he has arthritis over the years.  He recalls being told it was gout when it first started, and that other doctors many years ago have told him it was Reiter's syndrome or rheumatoid arthritis, and others in more recent years have called it degenerative arthritis.  There is no current diagnosis of any arthritis condition other than degenerative arthritis that he is aware of or that the records show.  His service medical records show a diagnosis of Reiter's syndrome in 1984, however none of the medical records during or after service since then show this as a diagnosis, including his extensive list of medical conditions from 2005 to the present at Fort Leonard Wood Clinic.  He also does not have any of the other symptoms or conditions associated with Reiter's syndrome.  Also, his current joint symptoms are explained by specific conditions of those joints.

Right Upper Extremity Neurologic Disability

The Veteran contends that he has a current disability manifesting in numbness in his right upper extremity.  He further contends that this condition is related to his service-connected right clavicle fracture and that he may have severed a nerve when he suffered that initial injury.

A review of the Veteran's service treatment records was absent for any complaints or diagnosis of chronic numbness or any other neurology complaint related to the Veteran's right upper extremity.  

A review of the Veteran outpatient treatment records within one year post-service are absent for any complaints or diagnosis of chronic numbness or any other neurology complaint related to the Veteran's right upper extremity.  Treatment records do not reflect a confirmed diagnosis of neuropathy or any other neurological defect for the Veteran's right upper extremity.

The Veteran was provided with a VA examination in July 2012.  At this examination, it was noted that the Veteran had subjective complaints of numbness on the upper right extremity.  All nerves were tested, to include the provision of electromyelogram (EMG), with all findings as normal.  The examiner noted that there is no objective evidence of any current or chronic peripheral nerve
condition or neurological disorder.  Neurological specialty evaluations
have been negative including repeated nerve conduction testing.  His
current symptoms and examination findings are also not supportive of a
right upper extremity neurological condition.


Left Shoulder Condition

The Veteran contends that his currently diagnosed degenerative arthritis of the left shoulder with rotator cuff syndrome is related to repeated injuries sustained during military service.  In the alternative, he also argues that this condition is related to his in-service diagnosis of Reiter's syndrome.

A review of the Veteran's service treatment records reveals an injury to
his left shoulder in 1976 which was diagnosed as a partial acromioclavicular joint separation.  There is no indication that he had ongoing shoulder
problems afterwards.  There is a note of April 15, 1977 for left shoulder "soreness"
without further information or diagnosis found.  There is an x-ray report on
the left shoulder from May 11, 1989 which was negative.  He was diagnosed with a
left shoulder strain in June 1993, with the history stating "left shoulder
pain for 3 weeks after golfing."  The Veteran's 1997 exit physical examination was negative for any left shoulder complaints or diagnoses.

A review of the Veteran's outpatient treatment records reveal that he has been diagnosed with degenerative arthritis of the left shoulder and rotator cuff syndrome, post rotator cuff surgery.

The Veteran was provided with a VA examination in July 2012.  At the examination, it was noted that the Veteran was diagnosed with degenerative arthritis of the left shoulder and rotator cuff syndrome.  The examiner noted the Veteran's in-service complaints of shoulder pain and strain and found these instances to be acute and not have any long-lasting effects.  To this effect, he stated that such injuries would be expected to fully heal without residuals almost all the time due to the Veteran's youth and resilience at the time of the injuries.  There is no indication in the service records of any persistent left shoulder condition after these acute injuries.  The records do not indicate, in any of these cases, any persistent or chronic left shoulder pain or condition.  The records after military service are negative also for a chronic left shoulder condition.  Rather the current degenerative arthritis is more consistent with the Veteran's age.  For these reasons, in the examiner opined that the Veteran's left shoulder condition is less likely than not related to his military service.



Analysis

Lumbar Spine

New and Material

The Veteran initially filed a claim for service connection for the lumbar spine in April 1997.  The evidence at the time of the adjudication of the Veteran's claim in a June 1997 rating decision consisted of the Veteran's statements, service treatment records, which did not reveal any treatment or diagnoses for any chronic lumbar spine condition; and current treatment records showing no currently diagnosed lumbar spine condition.  The June 1997 rating decision denied that claim on the basis that there was no showing of a currently diagnosed disability.  The Veteran was notified of the decision on June 16, 1997.  He had until June 16, 1998 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until October 2009, over 12 years after the deadline.  Therefore, the June 1997 rating decision became final. 

Since the June 1997 rating decision was finalized, the Veteran has submitted additional treatment records and the results of a July 2012 VA examination showing a current diagnosed condition for the lumbar spine of degenerative joint disease.  These records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a currently diagnosed disability as well as the potential for a nexus with documented in-service back complaints.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a lumbar spine condition is reopened.


Merits

Having reopened the Veteran's claim, the inquiry now turns to a consideration on the merits.  Based upon the evidence of record, the Board finds that the preponderance of evidence is not in favor of the Veteran's claim of entitlement to service connection for a lumbar spine condition, so the appeal is denied. 

The Veteran has current diagnoses of degenerative joint disease of the lumbar spine, as outpatient treatment records and the July 2012 VA examination indicate that he has been diagnosed with this condition via x-ray evidence during the period of appeal, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The Veteran's service treatment records also show that the Veteran had numerous complaints of back pain noted in service.  Id.  Therefore, the inquiry turns upon a finding of nexus between the two.  Id.

The Board finds that there is no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed lumbar spine condition, to include degenerative joint disease, and service.  None of the treatment records of record reflect any such comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  To this effect, the only medical opinion of record giving an opinion as to etiology, as seen in the 2012 VA examination, found that the Veteran's degenerative joint disease appeared to be more likely related to the normal aging process based upon its mild presentation.  Furthermore, the VA examiner found that such condition was adequately diagnosed as degenerative arthritis and not a result of Reiter's syndrome, as his current symptom presentation was more consistent with the former than the latter.

Additionally, following his discharge from the service, the first evidence showing the diagnosis of degenerative joint disease, occurred in 2012, over 15 years after the Veteran's discharge from military service.  The Board observes that evidence of a prolonged period without medical complaint and the passage of so many years since military service is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The only other evidence in the claims file supporting the existence of a lumbar spine condition that has been caused or aggravated by military service, to include a relationship to Reiter's syndrome, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has a lumbar spine condition that is related to his military service or Reiter's syndrome.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his lumbar spine, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to this effect are lacking in probative value.  

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed degenerative joint disease is properly afforded such consideration, as osteoarthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, as discussed above, the contemporaneous medical and lay evidence contained in the service treatment records did not establish that the Veteran had degenerative joint disease in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For all the foregoing reasons, the claim of entitlement to service connection for a lumbar spine condition, currently diagnosed as degenerative joint disease, must be denied.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between a lumbar spine condition and military service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Bilateral Foot Condition

The Veteran initially filed a claim for service connection for bilateral foot plantar fasciitis in April 1997.  The evidence at the time of the adjudication of the Veteran's claim in a June 1997 rating decision consisted of the Veteran's statements, service treatment records, which did not reveal any treatment or diagnoses for plantar fasciitis; and current treatment records showing no currently diagnosed plantar fasciitis.  The June 1997 rating decision denied that claim on the basis that there was no showing of a currently diagnosed disability.  The Veteran was notified of the decision on June 16, 1997.  He had until June 16, 1998 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until October 2009, over 12 years after the deadline.  Therefore, the June 1997 rating decision became final. 

Since the June 1997 rating decision was finalized, the Veteran has submitted additional treatment records and the results of a July 2012 VA examination showing a current diagnosed condition for the bilateral feet of bilateral arch strain.  These records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a currently diagnosed disability as well as the potential for a nexus with the Veteran's narrative of in-service complaints related to improperly fitted boots in basic training.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a bilateral foot disability is reopened.

Right Upper Extremity Neurologic Condition

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a right upper extremity neurologic disability, to include as secondary to service-connected right clavicle fracture and Reiter's syndrome.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosis of any neurologic disability of the right upper extremity.  Rather, the Veteran's post-service treatment records reveal that the Veteran has consistently been found to have normal nerve findings per objective examinations and EMG testing.

The only other evidence in the claims file supporting the existence of a right upper extremity neurological disorder is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or neurology more particularly, and that he is merely speculating as to whether he has a right upper extremity neurologic disorder.  In this regard, he is not competent to diagnose a neurologic disorder, as such diagnoses require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current right upper extremity neurologic disorder are lacking in probative value.  

In short, in the absence of medical evidence demonstrating a current right upper extremity neurologic disorder, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for a right upper extremity neurologic disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Left Shoulder Condition

Based upon the evidence of record, the Board finds that the preponderance of evidence is not in favor of the Veteran's claim of entitlement to service connection for a left shoulder condition, so the appeal is denied. 

The Veteran has current diagnoses of left shoulder degenerative arthritis with rotator cuff syndrome, as outpatient treatment records and the July 2012 VA examination indicate that he has been diagnosed with this condition via x-ray evidence and treated with surgery during the period of appeal, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The Veteran's service treatment records also show that the Veteran had numerous complaints of shoulder pain noted in service.  Id.  Therefore, the inquiry turns upon a finding of nexus between the two.  Id.

The Board finds that there is no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed left shoulder condition, to include degenerative arthritis and rotator cuff syndrome, and service.  None of the treatment records of record reflect any such comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  To this effect, the only medical opinion of record giving an opinion as to etiology, as seen in the 2012 VA examination, found that the Veteran's degenerative arthritis and rotator cuff syndrome appeared to be more likely related to the normal aging process based upon its presentation.  Furthermore, the VA examiner found that such condition was adequately diagnosed as degenerative arthritis and not a result of Reiter's syndrome, as his current symptom presentation was more consistent with the former than the latter.

Additionally, following his discharge from the service, the first evidence showing the diagnosis of degenerative arthritis and rotator cuff syndrome, occurred in 2012, over 15 years after the Veteran's discharge from military service.  The Board observes that evidence of a prolonged period without medical complaint and the passage of so many years since military service is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333. 

The only other evidence in the claims file supporting the existence of a left shoulder condition that has been caused or aggravated by military service, to include a relationship to Reiter's syndrome, is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether he has a left shoulder condition that is related to his military service or Reiter's syndrome.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his lumbar spine, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to this effect are lacking in probative value.  

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed degenerative arthritis  is properly afforded such consideration, as osteoarthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See also Walker, 708 F.3d 1331.  However, as discussed above, the contemporaneous medical and lay evidence contained in the service treatment records did not establish that the Veteran had degenerative arthritis in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

For all the foregoing reasons, the claim of entitlement to service connection for a left shoulder condition, currently diagnosed as degenerative arthritis with rotator cuff syndrome, must be denied.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between a left shoulder condition and military service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine condition is reopened; the appeal is granted to this extent.

Entitlement to service connection for a lumbar spine condition, to include as secondary to Reiter's syndrome, is denied.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral foot condition, to include plantar fasciitis is reopened; the appeal is granted to this extent.

Entitlement to service connection for right upper extremity neurological disorder secondary to right clavicle fracture, to include as secondary to Reiter's syndrome, is denied.

Entitlement to service connection for a left shoulder condition, to include as secondary to Reiter's syndrome, is denied.


REMAND

After reviewing the claims file and reopening the Veteran's claim, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Reiter's Syndrome and Eyes

The Veteran has claimed that he currently suffers from the effects of Reiter's syndrome that was first diagnosed in January 1984 in military service and that such effects included and currently include injuries to his eyes, to include current presbyopia, light sensitivity, conjunctivitis, iritis, and corneal abrasion.

The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Here the Veteran was provided with an impression with Reiter's syndrome in January 1984.  This was provided in conjunction with the Veteran's multi-joint pain complaints as well as urinary problems and eye complaints, to include conjunctivitis, all of which are commonly associated symptoms of Reiter's syndrome.

Post-service medical records do not reflect a current diagnosis for Reiter's syndrome.  Although the Veteran has sought treatment for a number of the same symptoms, his treating physicians have appeared to assign other etiologies for these conditions.  In particular, the Veteran multiple joint pain, to include the ankles, knees, back, and shoulders have all been found to be related to degenerative arthritis, as confirmed in a July 2012 VA examination.  As such, these joint conditions are not currently at issue within the context of the Veteran's Reiter's syndrome claim, as he already has service connection for most of these conditions based upon an exclusive diagnosis of degenerative arthritis, and the non-service connection claims of the lumbar spine and the left shoulder, although denied as discussed in above, are also shown to be exclusively due to degenerative arthritis.  However, the Veteran's other complaints, to specifically include his eye complaints, currently manifesting in presbyopia and light sensitivity as due to conjunctivitis, iritis, and corneal abrasion, have not been medically conclusively rule-out as related to any potential diagnosis of Reiter's syndrome.

As such, it is first necessary to determine whether the Veteran currently has a diagnosis of Reiter's syndrome.  In this regard it is noted that the Veteran was provided with a Non-degenerative Arthritis (including inflammatory,
autoimmune, crystalline and infectious arthritis) VA examination in July 2012.  However, it appears that the scope of this examination was solely focused on the symptoms of the Veteran's joint pain as it may relate to Reiter's syndrome and not any other associated symptoms, to include the eyes.  It does not appear from the record that any objective testing of the Veteran was performed, to include lab work of any kind or any imaging or x-rays.  Rather the examiner merely provided that the Veteran recalls being told he has arthritis over the years.  He recalls being told it was gout when it first started, and that other doctors many years ago have told him it was Reiter's Disease or rheumatoid arthritis, and others in more recent years have called it degenerative arthritis.  There is no current diagnosis of any arthritis condition other than degenerative arthritis that he is aware of or that the records show.  His service medical records show a diagnosis of Reiter's Disease in 1984, however none of the medical records during or after service since then show this as a diagnosis, including his extensive list of medical conditions from 2005 to the present at Fort Leonard Wood Clinic.  He also does not have any of the other symptoms or conditions associated with Reiter's Disease.  Also, his current joint symptoms are explained by specific conditions of those joints.

Although this examination was adequate within the context of describing the Veteran's joint pain symptoms, it is incomplete in detailing the potential involvement of the Veteran's eyes, which are also an associated symptom of Reiter's disease.  According to the Mayo Clinic, reactive arthritis is joint pain and swelling triggered by an infection in another part of the body - most often the intestines, genitals or urinary tract.  The knees and the joints of the ankles and feet are the usual targets of reactive arthritis.  Inflammation also may affect the eyes, skin and urethra when reactive arthritis is present.  Although reactive arthritis is sometimes called Reiter's syndrome, Reiter's is actually a specific type of reactive arthritis.  In Reiter's, inflammation typically affects the eyes and urethra, as well as the joints.  Reactive arthritis is not common.  For most people, signs and symptoms of reactive arthritis come and go.  Mayo Clinic Staff, Diseases and Conditions: Reactive Arthritis (February 19, 2014), http://www.mayoclinic.org/diseases-conditions/reactive-arthritis/basics/definition/con-20020872.  Physicians are normally able to diagnose Reiter's syndrome with the use of certain blood tests, urinalysis, joint fluid evaluation, and x-rays.  Id.  As such, because it does not appear the that VA examiner provided any such testing and it does not appear that the Veteran's post-service treatment records show any evidence of such testing, the Veteran should be scheduled for a new VA examination with an appropriate specialist in order to provide the required testing and determine if the Veteran actually has a current diagnosis of Reiter's syndrome.

To the extent that a confirmed diagnosis of Reiter's syndrome is obtained, the VA examiner should further be asked to determine within a degree of medical certainty whether the Veteran in-service impression of Reiter's syndrome and associated symptoms were evidence of an actual diagnosis of Reiter's syndrome.  If so, it should further be determined if the Veteran's documented in-service complaints of eye complaints, to include conjunctivitis, iritis, and or corneal abrasion, were the result of the disease process associated with Reiter's syndrome.  Finally, the likelihood (more likely, as likely as not, or less likely) that the in service impression of Reiter's syndrome and any associated symptoms from that time caused the Veteran to develop any of his current eye complaints, to include presbyopia, light sensitivity, conjunctivitis, iritis, and or corneal abrasion, should also be provided.  In so doing, the examiner must provide a complete rationale for all opinions provided, to include citation to all relevant medical authority.



Bilateral Foot Condition

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Here, the Veteran was provided with a VA examination in July 2012.  At that examination, the examiner found that the Veteran had a diagnosis of bilateral arch strain, which had been diagnosed since the early 2000s.  It was further noted that there is mild to moderate tenderness along the arch bilaterally.  There is no tenderness of the calcaneus or proximal plantar fascia or other findings of plantar fasciitis on exam.  The examiner further indicated that x-rays had not been performed and were not of record.  Because there was no current diagnosis of plantar fasciitis, the examiner declined to offer an opinion.

The Board finds that this examination was inadequate.  The examiner failed to address the Veteran's other diagnosis involving his feet, i.e. the bilateral arch strain.  As discussed above, in light of the Court's holding in Clemons, the scope of the Veteran's claim includes his description of symptoms of his disability, which in this case included arch pain that he has described as occurring since military service.  As such, despite the examiner's findings that the Veteran did not have a current diagnosis of plantar fasciitis, an opinion should have still been offered in regard to the Veteran's bilateral arch strain, to include whether it had been caused or aggravated by military service.

Additionally, it is noted that, while there were no other findings of plantar fasciitis on the VA examination, the objective testing does not appear to have been complete, as x-rays were neither administered nor reviewed.

Accordingly, the Veteran should be afforded a new VA examination to take into account the entire scope of the Veteran's claim for a bilateral foot disability, to include plantar fasciitis and bilateral arch strain.  Additionally, all required testing should be provided, to include the provision of appropriate imaging and/or x-rays.  The Veteran's lay testimony regarding his in-service onset and continuity of symptoms must be taken into account.  The VA examiner must provide a complete rationale for all opinions provided, to include citation to relevant medical authority where appropriate.

Hypertension and Erectile Dysfunction

The Veteran has claimed that his currently diagnosed hypertension and associated erectile dysfunction has been caused or aggravated by his Reiter's syndrome.  The service treatment records do not show and the Veteran does not contend that these conditions had onset in service.  As of the date of this Remand, the Veteran has not been provided service connection for Reiter's syndrome, as this issue is being remanded for further development as discussed above.  Therefore, a resolution of the issue of Reiter's syndrome must be accomplished prior to fully addressing the issues of hypertension and erectile dysfunction, as the finding of the former may determine findings in the latter.

As the Veteran's claims for hypertension and erectile dysfunction are inextricably intertwined with the remanded claim of service connection for Reiter's syndrome, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination with an appropriate specialist in order to determine a confirmed diagnosis and etiology of his claimed Reiter's syndrome. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished, to specifically include a blood test and urinalysis, and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  

The examiner is asked to provide answers to the following:

Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran currently has a diagnosis of Reiter's syndrome?

If so, did such a disorder have its onset in service based on the January 1984 findings of an impression of Reiter's syndrome?  

If so, were the Veteran's documented in-service complaints of eye complaints, to include conjunctivitis, iritis, and or corneal abrasion, the result of the disease process associated with Reiter's syndrome.

What is the likelihood (more likely, as likely as not, or less likely) that the in service impression of Reiter's syndrome and any associated symptoms from that time caused the Veteran to develop any of his current eye complaints, to include presbyopia, light sensitivity, conjunctivitis, iritis, and or corneal abrasion?

Please note that the term "as likely as not: does not mean with a realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship, "less likely" weighs against a causal relationship.  

A complete rationale for all opinions must be provided. 

3. Additionally, the Veteran should be afforded an appropriate examination in order to determine a diagnosis and etiology of his bilateral foot disability. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral foot disability was due to military service.  In this regard, while a bilateral foot disability is not documented in service, the examiner is asked whether any pathology of the current disability is consistent with the Veteran's wear of improperly fitted boots during basic training.  

A complete rationale for all opinions must be provided. 

4. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
 in the development of the claim, and that the
 consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
 to the last known address. It must also be indicated
 whether any notice that was sent was returned as
 undeliverable.

5. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

6. In regard to the issues of hypertension and erectile dysfunction, after having concluded development and adjudication of the claim for Reiter's syndrome, the AMC/RO should conduct any other development deemed appropriate.

7. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


